REORGANIZATION AGREEMENT

THIS REORGANIZATION AGREEMENT, dated as of September 15, 2006, is entered into
by and among ONEOK Partners, L.P., a Delaware limited partnership (the “MLP”),
ONEOK Partners Intermediate Limited Partnership, a Delaware limited partnership
(“ILP”), ONEOK Partners GP, L.L.C., a Delaware limited liability company (“ONEOK
GP”), and ONEOK ILP GP, L.L.C., a Delaware limited liability company (“GP”).

RECITALS

WHEREAS, ONEOK GP owns a 1% general partner interest in the MLP and a 1.0101%
general partner interest in the ILP;

WHEREAS, the parties to this Agreement have determined that it would be in their
best interests to reorganize the equity ownership structure of the ILP such that
the ILP becomes a 100%-owned subsidiary of the MLP;

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, the MLP formed GP and will, pursuant to Section 2.1 hereof, contribute
a 0.01% limited partner interest in the ILP to GP in exchange for all of the
membership interests in GP, and GP will be organized as a 100%-owned subsidiary
of the MLP;

WHEREAS, thereafter, pursuant to Section 2.2 and Section 2.3 hereof, (a) the
0.01% limited partner interest in the ILP referred to above will be converted
into a 0.01% general partner interest in the ILP; (b) the 1.0101% general
partner interest in the ILP held by ONEOK GP will be converted into a 1.0101%
limited partner interest in the ILP; and (c) ONEOK GP will, pursuant to
Section 5.2 hereof, contribute its 1.0101% limited partner interest in the ILP
to the MLP in exchange for an increase in its General Partner Percentage
Interest in the MLP in an amount equal to 1%, making its total general partner
percentage interest in the MLP equal to 2%;

WHEREAS, in connection with the transactions referred to herein, the MLP and the
ILP have each determined that it is in their best interest to amend their
agreements of limited partnership; and

WHEREAS, each of the parties hereto has approved the transactions set forth
herein in the manner required by their respective governing instruments and
applicable law and has made all determinations and findings required in
connection therewith.

NOW, THEREFORE, in consideration of the mutual undertakings and agreements
hereunder, the parties to this Agreement undertake and agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the capitalized terms defined in the opening
paragraph of this Agreement, the following capitalized terms shall have the
meanings given below.



--------------------------------------------------------------------------------

“Agreement” means this Reorganization Agreement.

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act.

“MLP Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of ONEOK Partners, L.P. dated as of May 17, 2006, as the
same may be further amended or restated pursuant to the terms hereof.

“ILP Excess Liabilities” means any liability of GP, whether as general partner
of the ILP or pursuant to the assumption by GP of liabilities and obligations of
the ILP pursuant to Section 4.1, for liabilities of the ILP existing at the time
of the contribution and assignment of the Revised ILP General Partner Interest
to GP pursuant to Section 2.1, but only to the extent that ONEOK GP’s share of
such liabilities immediately prior to such contribution exceeds ONEOK GP’s
federal income tax basis in its partnership interest in the ILP.

“ILP Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of ONEOK Partners Intermediate Limited Partnership dated as
of May 17, 2006, as the same may be further amended or restated pursuant to the
terms hereof.

“Revised ILP General Partner Interest” has the meaning set forth in Section 2.1.

“Revised ILP Limited Partner Interest” has the meaning set forth in Section 2.2.

ARTICLE II

CONTRIBUTIONS AND ASSIGNMENTS

2.1 Contribution by the MLP to GP. The MLP hereby grants, contributes, transfers
and conveys to GP, its successors and assigns, all right, title and interest in
and to a 0.01% limited partner interest in the ILP (the “Revised ILP General
Partner Interest”) and GP hereby accepts the Revised ILP General Partner
Interest as a contribution to the capital of GP in exchange for the issuance to
the MLP of the sole membership interest in GP.

2.2 Recharacterization of Interests. Effective contemporaneously with the
contribution of the Revised ILP General Partner Interest pursuant to Section 2.1
hereof, (a) the Revised ILP General Partner Interest shall be recharacterized as
and converted into, and shall constitute, a 0.01% general partner interest in
the ILP and (b) the 1.0101% general partner interest held by ONEOK GP in the ILP
(the “Revised ILP Limited Partner Interest”) shall be recharacterized as and
converted into, and shall constitute, a 1.0101% limited partner interest in the
ILP.

2.3 Contribution by ONEOK GP to the MLP. Effective contemporaneously with the
contribution of the Revised ILP General Partner Interest pursuant to Section 2.1
hereof and the recharacterization and conversion of interests pursuant to
Section 2.2 hereof, ONEOK

 

-2-



--------------------------------------------------------------------------------

GP hereby grants, contributes, transfers, assigns and conveys to the MLP, its
successors and assigns, all right, title and interest of ONEOK GP in and to the
Revised ILP Limited Partner Interest, and the MLP hereby accepts the Revised ILP
Limited Partner Interest, as a contribution to the capital of the MLP in
exchange for the increase in the general partner interest of ONEOK GP in the MLP
as set forth in Section 5.2 hereof.

ARTICLE III

SUCCESSION OF GENERAL PARTNER OF ILP

3.1 Withdrawal of ONEOK GP as General Partner of ILP. Effective
contemporaneously with the contribution of the Revised ILP General Partner
Interest pursuant to Section 2.1 hereof and the recharacterization and
conversion of interests pursuant to Section 2.2 hereof, ONEOK GP hereby ceases
to be and withdraws as general partner of the ILP and proposes that GP act and
serve as sole general partner of the ILP.

3.2 GP as Successor General Partner of ILP. Effective contemporaneously with
(a) GP’s acceptance of the contribution to GP of the Revised ILP General Partner
Interest pursuant to Section 2.1 and the recharacterization and conversion of
such interest pursuant to Section 2.2 and (b) the withdrawal of ONEOK GP as
general partner of the ILP pursuant to Section 3.1 hereof, GP accepts and agrees
to duly and timely pay, perform and discharge the rights, duties and obligations
of the general partner of the ILP and all of the terms and conditions of the ILP
Partnership Agreement in accordance with Section 11.2 of the ILP Partnership
Agreement, and GP agrees to serve as general partner of the ILP and to be bound
by the ILP Partnership Agreement (and, to the extent applicable, the MLP
Partnership Agreement), as each is amended by this Agreement or as each may be
further amended by the terms of the respective partnership agreement, and GP is
hereby admitted as the successor general partner of the ILP.

ARTICLE IV

ASSUMPTION OF AND INDEMNIFICATION FOR CERTAIN LIABILITIES

4.1 Assumption of Certain Liabilities and Obligations of ONEOK GP by GP. In
connection with the transfer of the Revised ILP General Partner Interest and the
succession by GP as general partner of the ILP, GP hereby assumes and agrees to
duly and timely pay, perform and discharge all liabilities and obligations of
the ILP to the full extent (and only to the extent) that ONEOK GP, as general
partner of the ILP, has been or would have been in the future, were it not for
the execution and delivery of this Agreement, obligated to pay, perform and
discharge.

4.2 Indemnification of GP. Upon the contribution and assignment of the Revised
ILP General Partner Interest to GP pursuant to Section 2.1 and GP’s succession
as general partner of ILP, ONEOK GP hereby indemnifies, defends and holds
harmless GP from and against any and all claims, demands, costs, liabilities and
expenses (including court costs and reasonable attorney’s fees) arising from or
relating to ILP Excess Liabilities.

4.3 Indemnification Relating to the MLP. Upon the contribution of the Revised
ILP Limited Partner Interest to the MLP pursuant to Section 2.3, (i) the MLP
hereby indemnifies, defends and holds harmless GP from and against any and all
claims, demands,

 

-3-



--------------------------------------------------------------------------------

costs, liabilities and expenses (including court costs and reasonable attorney’s
fees) arising from or relating to ILP Excess Liabilities and (ii) ONEOK GP
hereby indemnifies, defends and holds harmless the MLP from and against any and
all claims, demands, costs, liabilities and expenses (including court costs and
reasonable attorney’s fees) arising by reason of clause (i) of this Section 4.3.

ARTICLE V

AMENDMENTS TO PARTNERSHIP AGREEMENTS

5.1 Amendments to ILP Partnership Agreement. In order to further the purposes of
this Agreement, ONEOK GP, as withdrawing general partner of ILP, GP, as
successor general partner of ILP, and the MLP, as limited partner of ILP, hereby
approve and adopt the Amendment No. 1 to Second Amended and Restated Agreement
of Limited Partnership of ONEOK Partners Intermediate Limited Partnership (the
“ILP Amendment”), in the form attached hereto as Exhibit A; and they hereby
further approve and adopt each and every amendment and modification of the
existing ILP Partnership Agreement set forth or reflected in such ILP Amendment.

5.2 Amendments to MLP Partnership Agreement. In order to further the purposes of
this Agreement and to evidence the increased interests of ONEOK GP in the MLP
(to a General Partner Percentage Interest in the MLP equal to 2.00%) issued in
exchange for ONEOK GP’s contribution to the MLP made pursuant to Section 2.3
hereof, ONEOK GP, as general partner of the MLP, hereby approves and adopts the
Third Amended and Restated Agreement of Limited Partnership of ONEOK Partners,
L.P. (the “MLP Amendment”) in the form attached hereto as Exhibit B; and hereby
further approves and adopts each and every amendment and modification of the MLP
Partnership Agreement set forth or reflected in the MLP Amendment.

ARTICLE VI

MISCELLANEOUS

6.1 Agreement as Conveyance Document; Other Assurances. The parties hereto
intend that this Agreement shall constitute an instrument of assignment,
transfer and conveyance sufficient to give effect to the issuances and transfers
of interests and securities set forth herein, the recharacterization and
conversion of interests and securities set forth herein and all other
transactions contemplated by this Agreement, without the necessity of any party
entering into separate bills of sale, powers of attorney regarding assignments
of interests or securities, other assignment, transfer or conveyance documents
or instruments, or any other documents or instruments. From time to time after
the date hereof, and without any further consideration, each of the parties to
this Agreement shall execute, acknowledge and deliver all such additional
instruments, notices and other documents, and will do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate to more fully and effectively carry out the purposes and intent of
this Agreement. The MLP and ILP each hereby authorize their respective officers
and representatives to make all filings necessary or appropriate in connection
with the transactions set forth herein, including without limitation any
amendment of ILP’s limited partnership certificate.

 

-4-



--------------------------------------------------------------------------------

6.2 Costs. The MLP shall pay all expenses arising out of the contributions,
assignments and deliveries to be made hereunder, including the expenses of
amending the MLP Partnership Agreement and ILP Partnership Agreement.

6.3 Successors and Assigns. The Agreement shall be binding upon and inure to the
benefit of the parties signatory hereto and their respective successors and
assigns.

6.4 No Third Party Rights. The provisions of this Agreement are intended to bind
the parties signatory hereto as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.

6.5 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one agreement binding on the parties
hereto.

6.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

6.7 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the parties hereto.

[Remainder of Page Intentionally Left Blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

ONEOK PARTNERS, L.P.

By: ONEOK Partners GP, L.L.C., as general

partner

By:  

/s/ David Kyle

Name:   David Kyle Title:   Chairman and Chief Executive Officer

 

ONEOK PARTNERS INTERMEDIATE LIMITED PARTNERSHIP

By: ONEOK Partners GP, L.L.C., as general

partner

By:  

/s/ David Kyle

Name:   David Kyle Title:   Chairman and Chief Executive Officer

 

ONEOK ILP GP, L.L.C., as successor general

partner of ONEOK Partners Intermediate Limited

Partnership

By:  

/s/ David Kyle

Name:   David Kyle Title:   Chairman and Chief Executive Officer

 

ONEOK Partners GP, L.L.C. By:  

/s/ David Kyle

Name:   David Kyle Title:   Chairman and Chief Executive Officer

 

-6-